The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the amendment to claim 1, the scope of claim 3, which depends on claim 1, is confusing given that is it not clear how the resin composition “further” includes 86-99 wt.% of polyvinyl chloride or 86-99 wt.% of polyethylene in addition to the first resin and second resin recited in claim 1 since the amount of polymers in the composition would be greater than 100%. Based on page 4, lines 17-18 of the present specification, it appears the polyvinyl chloride and polyethylene are specific types of the first resin. Therefore, it is suggested that claim 3 be amended to delete “wherein the resin composition further includes 86 to 99 wt% of polyvinyl chloride or 86 to 99 wt% of polyethylene;”.
In light of the amendment to claim 6, the scope of claim 7, which depends on claim 6,  is confusing given that is it not clear how the resin composition “further” includes 66-99 wt.% of polyvinyl chloride or 66-99 wt.% of polyethylene in addition to the first resin and second resin recited in claim 6 since the amount of polymers in the composition would be greater than 100%. Based on page 4, lines 17-18 of the present specification, it appears the polyvinyl chloride and polyethylene are specific types of the first resin. Therefore, it is suggested that claim 7 be amended to delete “the resin composition further includes 86 to 99 wt% of polyvinyl chloride or 86 to 99 wt% of polyethylene,”.
Allowable Subject Matter

Claims 1-2, 4-6, and 8-10 are allowed.  

Reasons for Allowance
The closest art of record is CN 1686762 which discloses an air-permeable bag comprising 10-30 parts inorganic nanopowder and 70-90 parts resin (0007) where the nanopowder includes titanium dioxide and zinc oxide (0010) and the resin includes PVC and polypropylene (0010) but there is no disclosure of the individual amounts of zinc oxide, titanium dioxide, PVC, or polypropylene as claimed and the reference does not explicitly state that combinations of nanopowders or combinations of resins can be used – all the examples use only one nanopowder and one polymer.  There is no motivation for combinations. The invention is allowable for these reasons.

Response to Arguments
	Applicant’s arguments have been considered and are moot in view of the new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/             Primary Examiner, Art Unit 1787